Citation Nr: 0106135	
Decision Date: 02/28/01    Archive Date: 03/02/01	

DOCKET NO.  97-03 580	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether creation of an overpayment of improved disability 
pension benefits in the calculated amount of $926 was proper.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1944.  In award actions dated in May 1996 and July 1996 the 
Department of Veterans Affairs (VA) Regional Office Detroit, 
Michigan, adjusted the veteran's award of improved disability 
pension creating overpayments totaling $926 for the period 
from February 1, 1993, through June 30, 1996.  The veteran 
appealed from the decisions; asserting that the overpayments 
had not been properly created.  This question of proper 
creation was initially before the Board of Veterans' Appeals 
(Board) in March 1999 when it was remanded for further 
action.  A supplemental statement of the case was sent to the 
veteran in September 1999.  That issue is again before the 
Board for further appellate consideration.  The veteran never 
requested waiver of the overpayment and that question has 
never been adjudicated.  Therefore, it is not before the 
Board at this time.  

However, in April 1999 the veteran's award of improved 
disability pension was further adjusted effective from 
January 1998, resulting in a separate additional overpayment 
of $632.  The veteran did request waiver of recovery of that 
indebtedness and in August 2000 the Regional Office Committee 
on Waivers and Compromises denied the request.  The veteran 
has not appealed from that decision.  Thus, the question of 
waiver of recovery of that indebtedness is also not in an 
appellate status.


REMAND

The record reflects that the veteran had been in receipt of 
improved disability pension for a number of years.  As of 
1993 his award had been based on income including Social 
Security benefits for himself and his wife; a retirement 
benefit for the veteran; and small amounts of interest for 
the veteran and his wife.  

In May 1996 the Regional Office reduced the veteran's award 
of improved disability pension effective in January 1995 due 
to an increase in his retirement income.  This action created 
an overpayment of $65 in his account. 

In July 1996 the Regional Office reduced the veteran's award 
of improved disability pension beginning in February 1993 
based on additional family income including wages of his 
spouse.  This action created an additional overpayment of 
$861 which increased the total overpayment to $926.  The 
veteran questioned the propriety of creation of the 
overpayments.  

In May 1997 the Regional Office again adjusted the veteran's 
award of improved disability pension commencing in February 
1995 based on his reported payment of additional unreimbursed 
medical expenses.  This award action had the effect of 
recouping the overpayment which had been charged to his 
account and he was also sent a check representing the balance 
of the retroactive amount due him.  (While this action 
removed the overpayment from the books from an accounting 
standpoint, it should be noted that it did not resolve the 
issue currently on appeal.  That is to say, the issue still 
remains as to whether the overpayment was properly created.  
The fact that an additional amount was awarded to offset the 
reduction in his countable income caused by consideration of 
medical expenses did not negate the overpayment.  If there 
had been no overpayment charged, the additional retroactive 
amount due him would have been increased by $926.)

The record indicates that the veteran's wife was employed by 
a township as an election inspector in 1993 and 1994.  
However, the wages included as her countable income during 
1993 and 1994 as set forth in the October 1996 statement of 
the case and September 1999 supplemental statement of the 
case are not documented in the claims file.  On a July 1994 
eligibility verification report the veteran's wife indicated 
that she had received $75 as an election inspector for the 
period from July 1993 to June 1994; this was substantially 
less than the amounts included as her countable income on the 
July 1996 award adjustment.  

The VA has a duty to assist a veteran with regard to his 
claim.  Veterans' Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096-98, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).  The Board believes that 
additional information would be desirable in this case and 
the case is REMANDED to the Regional Office for the following 
action:  

1.  The Regional Office should document 
for the record the income of the veteran 
and his wife for the period from January 
1993 through June 1996 in order to fully 
support the overpayment as currently 
charged.  In particular, the 
documentation should include the amounts 
earned by the veteran's spouse as an 
election board inspector for 1993 and 
1994.  If the source of this information 
is within otherwise protected information 
contained in an Income Verification Match 
(IVM) folder, that folder should be sent 
to the Board separately from the claims 
file in accordance with established 
procedures.  

2.  The veteran's claim should be 
reviewed by the Regional Office.  This 
includes a calculation of the veteran's 
countable income for the period of the 
overpayment.  Any necessary adjustment in 
the amount of the overpayment should be 
made.  If there remains a viable 
overpayment and the determination remains 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

3.  When the above action has been 
completed the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.  No 
action is required of the veteran unless 
he receives further notice.


The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



